           Oscar A Castro

            Lorraine Castro

                                 Southern District of Iowa

            19-02888




Notice of Mortgage Payment Change




Part 1:   Escrow Account Payment Adjustment




Part 2:   Mortgage Payment Adjustment




Part 3:   Other Payment Change




           Court approval may be required before the payment change can take effect.
            Oscar A Castro              if known   19-02888




Part 4:   Sign Here




Check the appropriate box.




    /s/




               Ja'Tia M. Hamlin




                                  MortgageBankruptcy@SunTrust.com
                            CERTIFICATE OF SERVICE




I, _______          ___________, do hereby certify that a true and exact copy of the

foregoing _____________________________
